Tarbell, J.,
delivered the opinion of the court;
The firm of A. Brown & Co., of-which Learned is surviving .partner, purchased of Mrs. Anna Holmes, the cypress timber on a certain tract of land known as the “ cypress brake,” a description of which is fully set out in the pleadings, - For this purchase the sum of ip 10,000.00 was agreed to be paid, one-third in cash, and the balance in two equal notes. Brown & Co. took possession of this swamp or brake, under their contract, and commenced cutting timber; soon after they were prosecuted by Hunt & Buckner, who claimed that Brown & Co. had cut timber upon their land, outside the lines of Mrs. Holmes. In the meantime, one of the notes had fallen due, and being unpaid, suit was instituted thereon, by Mrs. Holmes *299against Brown & Co. Thereupon, the bill in the case at bar was filed to enjoin the suit on the note until the determination of the trespass suit of Hunt & Buckner, and then to adjust in chancery, the respective claims of Mrs. Holmes on the note, and of Brown & Co. to damages. Fraud is fully and minutely set out in the bill. It is averred, that the lands of Mrs. Holmes were pointed out by metes and bounds, and were represented to include the lands afterwards claimed by Hunt & Buckner. Collusion between Mr. and Mrs.,Holmes and Hunt & Buckner, is charged. Damages to a large amount are alleged by Brown & Co.
Upon the filing of the bill, writs of subpoena and injunction were issued, but before the appearance of the defendants, Brown & Co. filed a supplemental bill, by which it appears, that in consequence of the collusion between Hunt & Buckner and Mr. and Mrs. Holmes, Brown & Co. were forced to compromise with Hunt & Buckner.
Mr. and Mrs. Holmes appeared and demurred to the bill and supplemental bill, stating for cause, that the original .and supplemental bills are insufficient and contradictory \ and that the complainant has an adequate remedy at law.
The demurrer was sustained, the injunction dissolved,and the bills dismissed. From this action of the court below, an appeal was prosecuted, the only error assigned here, being the decree containing the demurrer, dissolving the injunction, and dismissing the bills.
Both the original and supplemental bills have been carefully examined. They are full and minute in their statement of' the misrepresentations of the defendant. If made, as charged, these misrepresentations were material, Collusion between Hunt & Buckner, and Mr. and Mrs. Holmes to oppress and defraud Brown & Co. is explicit. The cash payment stipulated by the contract between Brown & Co. and Mrs. Holmes, had been made. Brown & Co. had entered un. der their contract and had expended certain sums in the erection of shelter, and other accomodations for hands and *300stock. TKat portion of tbe swamp claimed by Hunt & Buckner. was particularly valuable to Brown & Co., as affording the best sites for roads and other accommodations. The parties could not be placed in statu quo by any action of Brown & Co.
Nevertheless, no fact is alleged, no question is presented, nor is there any proposition involved, as far as discovered, not cognizable by the law courts. Indeed, so far as can be seen, this whole case, and all the questions it can give rise to, may be as fully, fairly, and completely adjudicated in a court of law, as in equity. This being the case, the action of the chancellor is approved.
It might be added that this is not a proceeding to obtain a recission of the contract for the purchase of the timber, but to adjust the damages arising out of alleged misrepresentations of boundary lines. The inadequacy, even in the slightest respect, of a court of law, to deal with this case, in all its phases, is not shown. While it is quite true that equity jurisdiction, once acquired, will be retained for all the purposes of the bill, including, in a proper case, an adjustment of damages, yet it must be borne in mind that the jurisdiction for compensation of damages does not attach in equity, except as an incident or auxiliary to some other relief. 40 Miss., 119; 2 Story Eq. Jur. §§ 794 to 799; Willard’s Eq. Jur., 309; nor where there is an adequate remedy at law, does fraud confer it. In most misrepresentations and frauds, there is an adequate remedy in damages at law. In such cases, equity will not interfere, and of this class, is the case at bar. These familiar rules will be complete by repeating their converse, that fraud will give this jurisdiction in cases where there is no adequate remedy at law. 40 Miss., 119; 11 ib., 370; 44 ib., 57; 4 How., 435; 1 S. & M., 443; Story on Con., § 977; Story Eq. PI., §§ 472, 473, etc. Upon the facts as now presented, the complainant must be content to litigate in the law courts.
Decree affirmed.